DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/106,720, filed on 06/20/2016.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed two piece foam piston pump is considered allowable because of the configuration of the stem facilitating replenishment and evacuation of the air pump while also providing passageways to equalize the pressure within the reservoir, both features placed within the detailed claiming a fluid pump allowing for this functioning. In particular, an air piston pump which variable volume air compartment has a volume that varies cyclically with movement of the piston-forming element between the retracted position and the extended position in the cycle of operation. The stem including a channel extending radially through the stem between the central passageway and the air compartment to provide communication between the air compartment and the central passageway. The air pump in the cycle of operation drawing air from the atmosphere into the air 
In particular, the present application claims an air passageway through the piston-forming element from an air vent outlet on the piston-forming element in communication with the reservoir axially inwardly of the pair of the annular members on the stem. Further, the air passageway including passage portions extending through the piston-forming element within the stem of the piston-forming element and a one-way air vent valve preventing air and fluid flow through the air passageway from the reservoir to the atmosphere when idle. Prior art, such as Kocher (US Patent No. 3,540,402) and Inagawa (US Patent No. 5,881,927) teach examples of air passageways through central piston stem but fall very short in teaching the rest of the claimed features found in independent claims 1 and 6. An attempt to construct an obvious type rejection to make up for the shortfalls found in the prior above would amount to an impermissible use of hindsight. These features further include the technical advantage of an improved vacuum relief arrangement in which a passageway for flow of air from the atmosphere into the reservoir is provided at the piston stem allow for a reduction of parts during 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi, Brouwer, and Ray are also cited disclosing examples of air pumps with fluid dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754